PER CURIAM.
We have for review a report of the referee in this disciplinary action in which it is recommended that respondent, Martin S. Schwartz, be suspended from the practice of law for a period of time and, thereafter, until rehabilitation has been demonstrated. A hearing has not been requested.
The referee’s report includes the following:
“FINDINGS OF FACT
“After considering all of the pleadings, exhibits and evidence before me I find that:
“1. The Respondent was retained by Charles Coyne to act as attorney for the Estate of Charles J. Coyne, Deceased, on or about February 9, 1969. About February 27, 1969 Mr. Charles Coyne apparently authorized Respondent to collect up the assets for the Estate, the letter concerning which apparently was relied upon by the depository bank for the purpose of permitting the Respondent to withdraw $10,651.32 from the savings account and $1,037.88 from a checking account of the University National Bank of Coral Gables, which sums had been in the name of Charles J. Coyne, now deceased.
“2. The Respondent deposited the two checks of the University National Bank of Coral Gables representing said sums into a Trust Account in the name of Respondent or Mary Schwartz (his wife) *540at the Coral Gables First National Bank on March 4, 1969.
“3. The Respondent, Martin S. Schwartz, commingled the Estate funds with his own Trust funds as his own money and did use the funds as his own and has made no accounting thereof.
“4. When the complaining witness wrote to The Florida Bar, the pressure thereof caused Respondent, through his father, to pay in settlement and full relief the sum of $10,000.00 in full payment of the $11,689.20 which Respondent had converted to his own use.
“5. The disciplinary proceedings of The Florida Bar were not contested by the Respondent, who filed no Answer thereto and did very little in his own behalf. Only at the urging of the Referee did he file a Memorandum which did not attempt to explain any reason for the acts which Respondent committed.
“RECOMMENDATION OF GUILT
“It is recommended that Respondent be found guilty as charged in the Complaint, and particularly that he be found guilty of violation of Article XI, Rule 11.02, of the Integration Rule, Canon 11 of the Canons of Professional Ethics, and Rules 1, 27 and 28 of the Additional Rules Governing the Conduct of Attorneys in Florida [32 F.S.A.].
“RECOMMENDATION OF DISCIPLINE
“It is recommended, therefore, that the Respondent be found guilty of the charges made in the Complaint, and that he be suspended from the practice of law for a period of three (3) years, and said suspension shall continue thereafter until he can demonstrate that he has been rehabilitated and should be readmitted to the practice of law.”
Having examined the record and the report, we now approve the findings and recommendations of the referee. Respondent, Martin S. Schwartz, is hereby suspended from the practice of law in accordance with the recommendations of the referee; costs of these proceedings in the amount of $477.72 are hereby charged against him.
It is so ordered.
ROBERTS, C. J., and CARLTON, ADKINS, BOYD, McCAIN and DEKLE, JJ„ concur.